UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-03734 EuroPacific Growth Fund (Exact Name of Registrant as Specified in Charter) 333 South Hope Street, Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(213) 486-9200 Date of fiscal year end: March 31 Date of reporting period: June 30, 2010 Vincent P. Corti Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Mark D. Perlow K&L Gates LLP Four Embarcadero Center, Suite 1200 San Francisco, California94111 (Counsel for the Registrant) ITEM 1 – Schedule of Investments EuroPacific Growth Fund® Investment portfolio June 30, 2010 unaudited Common stocks — 89.92% Shares Value FINANCIALS — 18.33% Banco Santander, SA1 $ Prudential PLC1 UBS AG1,2 Housing Development Finance Corp. Ltd.1 Industrial and Commercial Bank of China Ltd., Class H1 Barclays PLC1 Barclays PLC1,3 Société Générale1 Banco Bradesco SA, preferred nominative Deutsche Bank AG1 Itaú Unibanco Holding SA, preferred nominative Itaú Unibanco Holding SA, preferred nominative (ADR) Fairfax Financial Holdings Ltd. Fairfax Financial Holdings Ltd. (CAD denominated) Bank of China Ltd., Class H1 AXA SA1 Credit Suisse Group AG1 Erste Bank der oesterreichischen Sparkassen AG1 China Life Insurance Co. Ltd., Class H1 BNP Paribas SA1 UniCredit SpA1 Woori Finance Holdings Co., Ltd.1 Nomura Holdings, Inc.1 Sun Hung Kai Properties Ltd.1 Türkiye Garanti Bankasi AS1 Bank of Nova Scotia PT Bank Central Asia Tbk1 HSBC Holdings PLC (Hong Kong)1 HSBC Holdings PLC (United Kingdom)1 HDFC Bank Ltd.1 DLF Ltd.1 Sampo Oyj, Class A1 State Bank of India1 Sberbank (Savings Bank of the Russian Federation) (GDR)1 DnB NOR ASA1 China Construction Bank Corp., Class H1 Australia and New Zealand Banking Group Ltd.1 Hana Financial Holdings1 Ping An Insurance (Group) Co. of China, Ltd., Class H1 Sino Land Co. Ltd.1 Lloyds Banking Group PLC1,2 Ayala Land, Inc.1 Toronto-Dominion Bank Royal Bank of Scotland Group PLC1,2 PartnerRe Holdings Ltd. Banco do Brasil SA, ordinary nominative Daito Trust Construction Co., Ltd.1 Topdanmark A/S1,2 Shinhan Financial Group Co., Ltd.1 Allianz SE1 Macquarie Group Ltd.1 Standard Chartered PLC1 Skandinaviska Enskilda Banken AB, Class A1 Svenska Handelsbanken AB, Class A1 QBE Insurance Group Ltd.1 Singapore Exchange Ltd.1 Sumitomo Mitsui Financial Group, Inc.1 Swire Pacific Ltd., Class A1 Kerry Properties Ltd.1 National Bank of Greece SA1,2 HEALTH CARE — 10.40% Novartis AG1 Novo Nordisk A/S, Class B1 Bayer AG1 Roche Holding AG1 Teva Pharmaceutical Industries Ltd. (ADR) CSL Ltd.1 Smith & Nephew PLC1 UCB SA1,4 Merck KGaA1 Richter Gedeon Nyrt1 Essilor International1 Terumo Corp.1 Shionogi & Co., Ltd.1 Lonza Group Ltd.1 CONSUMER STAPLES — 10.27% Anheuser-Busch InBev NV1 Anheuser-Busch InBev NV, VVPR STRIPS1,2 38 Nestlé SA1 Tesco PLC1 British American Tobacco PLC1 Danone SA1 Pernod Ricard SA1 L’Oréal SA1 Unilever NV, depository receipts1 Koninklijke Ahold NV1 METRO AG1 Wal-Mart de México, SAB de CV, Series V SABMiller PLC1 Beiersdorf AG1 Wilmar International Ltd.1 Shoprite Holdings Ltd.1 Asahi Breweries, Ltd.1 Coca-Cola Amatil Ltd.1 Woolworths Ltd.1 Associated British Foods PLC1 Coca-Cola Hellenic Bottling Co. SA1 Diageo PLC1 Unilever PLC1 Foster’s Group Ltd.1 Wesfarmers Ltd.1 Japan Tobacco Inc.1 Shoppers Drug Mart Corp. CONSUMER DISCRETIONARY — 9.22% Daimler AG1,2 Daimler AG (New York registered)2 Honda Motor Co., Ltd.1 British Sky Broadcasting Group PLC1 Industria de Diseño Textil, SA1 Toyota Motor Corp.1 adidas AG1 H & M Hennes & Mauritz AB, Class B1 Cie. Générale des Établissements Michelin, Class B1 Peugeot SA1,2 Yamada Denki Co., Ltd.1 Naspers Ltd., Class N1 Hyundai Motor Co.1 Renault SA1,2 Swatch Group Ltd, non-registered shares1 Swatch Group Ltd1 OPAP SA1 Nissan Motor Co., Ltd.1,2 Hyundai Mobis Co., Ltd.1 Sony Corp.1 Fiat SpA1 LG Electronics Inc.1 Hero Honda Motors Ltd.1 Nikon Corp.1 Li & Fung Ltd.1 Carnival PLC1 LVMH Moët Hennessey-Louis Vuitton SA1 Porsche Automobil Holding SE, nonvoting preferred1 WPP PLC1 Dongfeng Motor Group Co., Ltd., Class H1 JCDecaux SA1,2 Crown Ltd.1 Suzuki Motor Corp.1 Mediaset SpA1 Marks and Spencer Group PLC1 Techtronic Industries Co. Ltd.1,4 Esprit Holdings Ltd.1 Belle International Holdings Ltd.1 Kingfisher PLC1 Carphone Warehouse Group PLC1,2 DSG international PLC1,2 INFORMATION TECHNOLOGY — 8.90% SAP AG1 SAP AG (ADR) Samsung Electronics Co. Ltd.1 Samsung Electronics Co. Ltd., nonvoting preferred1 Canon, Inc.1 Taiwan Semiconductor Manufacturing Co. Ltd.1 Taiwan Semiconductor Manufacturing Co. Ltd. (ADR) HOYA CORP.1 MediaTek Inc.1 Nintendo Co., Ltd.1 Telefonaktiebolaget LM Ericsson, Class B1 Murata Manufacturing Co., Ltd.1 HTC Corp.1 Nippon Electric Glass Co., Ltd.1 Hirose Electric Co., Ltd.1,4 Advanced Semiconductor Engineering, Inc.1 Nokia Corp.1 LG Display Co., Ltd.1 Acer Inc.1 Tokyo Electron Ltd.1 Delta Electronics, Inc.1 Rohm Co., Ltd.1 Autonomy Corp. PLC1,2 Hon Hai Precision Industry Co., Ltd.1,2 Redecard SA, ordinary nominative Arm Holdings PLC1 ASML Holding NV1 Cielo SA, ordinary nominative Ibiden Co., Ltd.1 Konica Minolta Holdings, Inc.1 Keyence Corp.1 TELECOMMUNICATION SERVICES — 8.33% América Móvil, SAB de CV, Series L (ADR) América Móvil, SAB de CV, Series L SOFTBANK CORP.1 Telefónica, SA1 MTN Group Ltd.1 Koninklijke KPN NV1 China Telecom Corp. Ltd., Class H1 OJSC Mobile TeleSystems (ADR) Vodafone Group PLC1 Telekom Austria AG, non-registered shares1 Portugal Telecom, SGPS, SA1 Philippine Long Distance Telephone Co.1 Teléfonos de México, SAB de CV, Class L (ADR) Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk, Class B1 Bharti Airtel Ltd.1 Singapore Telecommunications Ltd.1 Millicom International Cellular SA KDDI Corp.1 Orascom Telecom Holding SAE (GDR)1 Iliad SA1 Telekomunikacja Polska SA1 China Mobile Ltd.1 ENERGY — 7.03% OAO Gazprom (ADR)1 Reliance Industries Ltd.1 Royal Dutch Shell PLC, Class B1 Royal Dutch Shell PLC, Class A1 Royal Dutch Shell PLC, Class B (ADR) Royal Dutch Shell PLC, Class A (ADR) BP PLC1 Petróleo Brasileiro SA – Petrobras, ordinary nominative (ADR) Petróleo Brasileiro SA – Petrobras, preferred nominative (ADR) Canadian Natural Resources, Ltd. China National Offshore Oil Corp.1 Suncor Energy Inc. (CAD denominated) Suncor Energy Inc. Saipem SpA, Class S1 Eni SpA1 TOTAL SA1 TransCanada Corp. Essar Energy PLC1,2 Cenovus Energy Inc. Nexen Inc. JSC KazMunaiGas Exploration Production (GDR)1 Cameco Corp. SeaDrill Ltd.1 Statoil ASA1 Oil Search Ltd.1 Cairn India Ltd.1,2 Woodside Petroleum Ltd.1 OAO LUKOIL (ADR)1 Acergy SA1 Sasol Ltd.1 OGX Petróleo e Gás Participações SA, ordinary nominative2 Tenaris SA (ADR) BG Group PLC1 MATERIALS — 7.02% Holcim Ltd1 ArcelorMittal1 Syngenta AG1 Impala Platinum Holdings Ltd.1 Shin-Etsu Chemical Co., Ltd.1 POSCO1 Linde AG1 Xstrata PLC1 BHP Billiton PLC1 Potash Corp. of Saskatchewan Inc. Barrick Gold Corp. CRH PLC1 BASF SE1 JFE Holdings, Inc.1 Vale SA, ordinary nominative (ADR) Akzo Nobel NV1 Orica Ltd.1 L’Air Liquide SA, non-registered shares1 PT Semen Gresik (Persero) Tbk1 UltraTech Cement Ltd.1 Nitto Denko Corp.1 K+S AG1 Newcrest Mining Ltd.1 Rio Tinto PLC1 First Quantum Minerals Ltd. Koninklijke DSM NV1 Titan Cement Co. SA1 Israel Chemicals Ltd.1 CEMEX, SAB de CV, ordinary participation certificates, units (ADR)2 Anglo American PLC1,2 Givaudan SA1 Rhodia SA1 INDUSTRIALS — 6.10% Siemens AG1 Ryanair Holdings PLC (ADR)2 Schneider Electric SA1 Capita Group PLC1,4 FANUC LTD1 BAE Systems PLC1 G4S PLC1 Asahi Glass Co., Ltd.1 AB Volvo, Class B1,2 Legrand SA1 Geberit AG1 Air France1,2,4 Komatsu Ltd.1 ABB Ltd1,2 Orkla AS1 Wolseley PLC1,2 Vallourec SA1 British Airways PLC1,2 Alstom SA1 Beijing Enterprises Holdings Ltd.1 Canadian National Railway Co. East Japan Railway Co.1 Nidec Corp.1 Scania AB, Class B1 Scania AB, Class A1 Qantas Airways Ltd.1,2 Vestas Wind Systems A/S1,2 Deutsche Lufthansa AG1,2 Mitsubishi Corp.1 Experian PLC1 SMC Corp.1 Finmeccanica SpA1 KONE Oyj, Class B1 Japan Steel Works, Ltd.1 UTILITIES — 2.15% GDF SUEZ1 Hongkong Electric Holdings Ltd.1 Hong Kong and China Gas Co. Ltd.1 E.ON AG1 SUEZ Environnement Co.1 Fortum Oyj1 Electricité de France SA1 RWE AG1 Red Eléctrica de Corporación, SA1 Scottish and Southern Energy PLC1 Gas Natural SDG, SA1 Iberdrola Renovables, SA Unipersonal1 AGL Energy Ltd.1 MISCELLANEOUS — 2.17% Other common stocks in initial period of acquisition Total common stocks (cost: $71,129,357,000) Principal amount Bonds & notes — 0.08% ) FINANCIALS — 0.06% Westfield Group 7.125% 20183 $ CONSUMER STAPLES — 0.02% British American Tobacco International Finance PLC 9.50% 20183 Total bonds & notes (cost: $49,561,000) Short-term securities — 9.70% Freddie Mac 0.18%–0.44% due 7/7/2010–6/20/2011 Fannie Mae 0.15%–0.51% due 7/12/2010–6/1/2011 Federal Home Loan Bank 0.15%–0.28% due 7/14–12/15/2010 U.S. Treasury Bills 0.09%–0.40% due 7/15–10/21/2010 Straight-A Funding LLC 0.25%–0.40% due 7/9–8/19/20103 Québec (Province of) 0.27%–0.32% due 9/7–9/20/20103 International Bank for Reconstruction and Development 0.18%–0.30% due 7/7–9/1/2010 Federal Farm Credit Banks 0.23%–0.43% due 8/23/2010–6/8/2011 Nestlé Capital Corp. 0.25%–0.31% due 8/2–9/14/20103 Nestlé Finance International Ltd. 0.25% due 7/12/2010 General Electric Capital Corp. 0.42% due 9/27/2010 Edison Asset Securitization LLC 0.28% due 7/19/20103 General Electric Capital Services, Inc. 0.46% due 9/2/2010 Bank of Nova Scotia 0.25%–0.295% due 7/20–7/22/2010 Westpac Banking Corp. 0.38% due 9/27/20103 KfW 0.23% due 7/1/20103 Export Development Canada 0.20% due 7/14/2010 HSBC USA Inc. 0.31% due 7/20/2010 Old Line Funding, LLC 0.26% due 7/13/20103 Thunder Bay Funding, LLC 0.42% due 8/4/20103 BNZ International Funding Ltd. 0.47% due 8/16/20103 ANZ National (International) Ltd. 0.495% due 8/23/20103 Canada Bill 0.25% due 8/19/2010 BASF AG 0.31% due 8/6/20103 GDF SUEZ 0.36% due 7/26/20103 British Columbia (Province of) 0.34% due 10/28/2010 Total short-term securities (cost: $8,625,123,000) Total investment securities (cost: $79,804,041,000) Other assets less liabilities Net assets $ "Miscellaneous" securities include holdings in their initial period of acquisition that have not previously been publicly disclosed. 1Valued under fair value procedures adopted by authority of the board of trustees. The total value of all such securities, including those in "Miscellaneous," was$69,867,845,000, which represented 78.59% of the net assets of the fund. This amount includes $69,476,113,000 related to certain securities tradingoutside the U.S. whose values were adjusted as a result of significant market movements following the close of local trading. 2Security did not produce income during the last 12 months. 3Acquired in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration,normally to qualified institutional buyers. The total value of all such securities was $1,134,342,000, which represented 1.28% of the net assets of the fund. 4The fund owns 5% or more of the outstanding voting shares of this company. See the table below for additional information. Key to abbreviations ADR American Depositary Receipts GDR Global Depositary Receipts CAD Canadian dollars Investments in affiliates A company is considered to be an affiliate of the fund under the Investment Company Act of 1940 if the fund’s holdings in that company represent 5% or more of the outstanding voting shares. Further details on these holdings and related transactions during the threemonths ended June 30, 2010, appear below. Beginning shares Additions Reductions Ending shares Dividend income ) Value of affiliates at 6/30/10 ) UCB SA — $ $ Capita Group PLC — — Hirose Electric Co., Ltd. — — — Air France — — Techtronic Industries Co. Ltd. — — HOYA CORP.* — — — $ $ *Unaffiliated issuer at 6/30/2010. Valuation disclosures The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines its net asset value as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Security transactions are recorded by the fund as of the date the trades are executed with brokers. Assets and liabilities, including investment securities, denominated in currencies other than U.S. dollars are translated into U.S. dollars at the exchange rates in effect on the valuation date. Methods and inputs — The fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market in which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained as of approximately 3:00 p.m. New York time from one or morepricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days or less remaining to maturity. Forward currency contracts are valued at the mean of representative quoted bid and asked prices. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund’s board of trustees. Market quotations may be considered unreliable if events occur that materially affect the value of securities (particularly equity securities trading outside the U.S.) between the close of trading in those securities and the close of regular trading on the New York Stock Exchange. Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications — The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities.Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values arebased on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.The following table presents the fund’s valuation levels as of June 30, 2010 (dollars in thousands): Investment securities: Level 1 Level 2 Level 3 Total Common stocks: Financials $ $ * $
